Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
US20150080220 (cited on the 3/17/21 IDS) teaches compositions including a highly branched alpha-D-glucan or modified forms thereof and a solute compound are described herein.
‘220, paragraph 24 of the PGPUB, teaches the term "highly branched alpha-D-glucan" (highly branched .alpha.-D-glucan), as used herein, refers to a highly branched polysaccharide formed from alpha-D-glucose molecules, such as glycogen, phytoglycogen, amylopectin, or modified forms thereof. In some embodiments, the polysaccharides are linked by alpha-D-1,4 and alpha-D-1,6 glucosidic linkages. However, in other embodiments, chemical modification (e.g., pyrodextrinization) can be used to provide highly branched alpha-D-glucans including other types of linkages, such as alpha-D-1,2 and alpha-D-1,3 linkages.
This reference does not teach a phase stable colloidal suspension wherein the polysaccharide comprises alpha 1[Wingdings font/0xE0]3 glucan and alpha 1[Wingdings font/0xE0]3 glucan content of the polysacchide is between 80% and 100% by weight as claimed in claim 1. 

US20050059633 (cited on the 3/17/21 IDS) teaches novel glucans. 

This reference does not teach a phase stable colloidal suspension wherein the suspension was prepared from a water containing cake having a content of the polysaccharide between 15% and 45% by weight and the concentration of the polysaccharide in the suspension is between 1% to 20% by weight as claimed in claim 1. 

US20110014345 (cited on the 3/17/21 IDS) teaches use of alternan as a thickening agent. 
‘345, paragraph 7 of the PGPUB, teaches alternan is a polysaccharide that is made up of glucose units. The glucose units are linked together via alpha-1,3- and alpha-1,6-glycosidic bonds and these two bond types mainly occur alternately.
This reference does not teach a phase stable colloidal suspension wherein the polysaccharide comprises alpha 1[Wingdings font/0xE0]3 glucan and alpha 1[Wingdings font/0xE0]3 glucan content of the polysaccharide is between 80% and 100% by weight and further does not teach the suspension was prepared from a water containing cake having a content of the polysaccharide between 15% and 45% by weight and the concentration of the polysaccharide in the suspension is between 1% to 20% by weight as claimed in claim 1. 


The mutan is a polymer in which glucose is α-1-3-linked and can be obtained by treating glucan produced by oral streptococci represented by Streptococcus mutans and Streptococcus sobrinus with dextranase. 
When actually compounded as an external preparation composition, it is dissolved in alkali and then neutralized to obtain a colloidal state (hereinafter referred to as "colloidal mutan"), for example, a particle diameter of 0.1 to 10 μm.
In order to confirm the usefulness of mutan as a moisturizer, the water retention capacity was tested by the following method. That is, mutan, glycerin, and sorbitol are dissolved in water so as to be 10% by weight. 
This reference does not teach a phase stable colloidal suspension wherein the polysaccharide comprises alpha 1[Wingdings font/0xE0]3 glucan and alpha 1[Wingdings font/0xE0]3 glucan content of the polysaccharide is between 80% and 100% by weight and further does not teach the suspension was prepared from a water containing cake having a content of the polysaccharide between 15% and 45% by weight and the concentration of the polysaccharide in the suspension is between 1% to 20% by weight as claimed in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        4/7/21